Citation Nr: 1711267	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-50 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO, inter alia, denied service connection for left ear sensorineural hearing loss and for tinnitus.  In April 2009, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  A supplemental SOC (SSOC) was issued in November 2011.

In a February 2010 correspondence, the Veteran indicated that he wished to appeal only the claims for service connection for left ear hearing loss and for tinnitus.  During a January 2011 telephone conversation, the Veteran confirmed that he wished to withdraw from appeal the claims for service connection for degenerative osteoarthritis of the lumbar spine, left total hip replacement, and minimal post-traumatic degenerative osteoarthritis of the left thumb, status post laceration.  Hence, the only claims remaining on appeal are those set forth on the title page.

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In May 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny these claims (as reflected in a November 2012 SSOC), and returned the matters to the Board for further appellate consideration.

In July 2014, the Board again remanded the claims on appeal to the AMC for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny these claims (as reflected in a January 2015 SSOC), and returned the matters to the Board for further appellate consideration.

In April 2016, the Board again remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny these claims (as reflected in a June 2016 SSOC), and returned the matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA a paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.

2.  Although the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, there are no credible lay assertions of in-service onset and continuity of symptoms since service of left ear hearing loss and tinnitus.

3.  Left ear hearing loss was not shown in service or for many years thereafter, and the only competent, probative opinion that directly addresses the medical relationship, if any, between current left ear hearing loss and active service weighs against the claim.

4.  Tinnitus was not shown in service or for many years thereafter, and the only competent, probative opinion that directly addresses the medical relationship, if any, between current tinnitus and active service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004);  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2008 pre-rating letter, the AOJ provided notice to the Veteran regarding the information and evidence needed to substantiate the claims for service connection for left ear hearing loss and for tinnitus, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection was awarded-as  well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As the December 2008 rating decision reflects the AOJ's initial adjudication of these claims for service connection after the issuance of the April 2008 letter, this letter meets the VCAA's content and timing of notice requirements.  

Also, consistent with applicable duty to assist provisions of the VCAA, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant evidence pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records (STRs), VA treatment records (as requested by the Board in its May 2012, July 2014, and April 2016 remands), Social Security Administration (SSA) disability records (as requested by the Board in its July 2014 remand), and VA examination reports (as requested by the Board in its April 2016 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are the Veteran's service personnel records and various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action with respect to either claim herein decided, prior to appellate consideration, is required.

The Board points out that the Veteran was provided the opportunity to orally set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that, consistent with Bryant, the undersigned VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the March 2012 hearing, the undersigned identified the issues on appeal as the claims herein decided.  Also, information was solicited regarding the circumstances of the Veteran's military service, as well as his in-service and current hearing loss and tinnitus symptoms and related treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless, inasmuch as the  Board subsequently undertook additional development and, as indicated, there has been substantial compliance with the prior remand directives.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on each of the claims on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran contends that his exposure to loud noise while in service resulted in  his current left ear hearing loss and tinnitus.  Specifically, he alleges such exposure from assisting the gunneries during shooting exercises as a boatswain's mate aboard a military oil ship.  See March 2012 Board Hearing Transcript (Transcript), 3-4.  He also contends that he experienced in service and has continued to experience since service, symptoms of left ear hearing loss and tinnitus.  See Transcript at 6, 11-12.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system, and therefore a chronic disease subject to presumptive service connection. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Also, the Court recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning first to whether the Veteran has each of the currently claimed disabilities, the Veteran underwent a VA audiology examination in October 2008.  During that examination, the Veteran reported that he had difficulty hearing at work, while driving, and when around people, and that people had to repeat themselves all the time.  A current complaint of tinnitus was documented by the VA examiner.  Audiometric testing revealed the following left ear pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
LEFT
15
20
35
45
45

Speech recognition score using the Maryland CNC test was 92 percent in the left ear.  The examiner diagnosed the Veteran with "normal to moderate sensorineural hearing loss for the left ear."  

In light of the above, the Board concludes that the Veteran has a current left ear hearing loss disability, as defined by VA (see 38 C.F.R. § 3.385), and current tinnitus.  The Board notes that the Veteran is competent to diagnose tinnitus (ringing of the ears) on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify as to ringing in the ears).

With regard to the in-service injury or disease element, the Veteran's STRs dlcument no complaint, finding or diagnosis related to hearing loss or tinnitus.  In a January 1977 report of medical history at the time of entrance to active service, the Veteran denied having or ever having hearing loss or ear trouble.  In the report of the Veteran's January 1977 examination conducted at the time of entrance to active service, his ears were clinically evaluated as normal.  That report also reflects 

the following left ear pure tone thresholds, in decibels, on audiometric testing:


HERTZ

500
1000
2000
3000
4000
LEFT
15
10
10
n/a
20

In a January 1980 report of medical history at the time of separation from active service, the Veteran denied having or ever having hearing loss or ear trouble.  In the report of the Veteran's January 1980 examination conducted at the time of separation from active service, his ears were clinically evaluated as normal.  That report also reflected the following left ear pure tone thresholds, in decibels, on audiometric testing: 


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
5
15
10

The above-cited evidence reflects that left ear hearing loss and tinnitus was not shown during active service.  However, such is not fatal to the claims, as the Board finds that the Veteran was exposed to significant noise during active service.  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes).

As for in-service injury claimed as exposure to significant noise, the Board notes that the Veteran's STRs do not document any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has consistently reported exposure to loud noise from assisting the gunneries during shooting exercises while aboard a military oil ship.  His DD form 214 reveals that he served as a seaman aboard the USS Seattle AOE-3.  Given the circumstances of the Veteran's service, and because there is no reason to question the veracity of the Veteran's assertions in this regard, the Board finds that the Veteran likely had in-service noise exposure, as alleged.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2014).

Notwithstanding the Board's findings as to current disability and in-service injury, the record does not present a reasonably sound basis for attributing the Veteran's current left ear hearing loss and tinnitus, first shown many years after active service, to his in-service noise exposure.

Post service, the first documented evidence of left ear hearing loss and tinnitus is reflected in a February 2007 VA treatment note.  Thus, the first medical indication of left ear hearing loss and tinnitus was approximately 27 years after the Veteran separated from active service.  Such time period is well beyond the one-year presumptive period for establishing service connection for left ear hearing loss and for tinnitus as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board also notes that the Veteran has not been consistent in his assertions regarding the onset and continuity of symptoms since service of his left ear hearing loss and tinnitus.  In particular, the Veteran specifically denied having or having had hearing loss or ear trouble in the January 1980 report of medical history, which was completed at the time of his separation from active service.  Additionally, during the Veteran's reserve service, following his separation from active service, he also specifically denied having or having had hearing loss or ear trouble in reports of medical history in June 1982, July 1983, February 1985, and February 1991.  Also, according to an October 2007 VA treatment note, the Veteran denied having symptoms of tinnitus.  In addition, the Board finds the Veteran's statements regarding the onset and the continuity of symptoms since service of his left ear hearing loss and tinnitus to be inconsistent with the other evidence of record.  In particular, during the Veteran's reserve service, following his separation from active service, his ears were clinically evaluated as normal in service examinations in June 1982, July 1983, February 1985, and February 1991, and whisper tests conducted in July 1983 and February 1985 revealed normal hearing.  Also, in an October 2006 VA treatment note, the treating physician documented the Veteran as having "no decreased hearing." 

Given these inconsistencies, coupled with the stark absence of any such documented complaints for many years post service, the Board finds that any current assertions as to the onset and continuity of symptoms of left ear hearing loss and tinnitus-advanced while seeking compensation benefits from VA-are not deemed credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Consequently, presumptive service connection for chronic diseases, to include on the basis of continuity of symptomatology, for left ear hearing loss and for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

As for question of whether there otherwise exists a medical nexus, or link, between the Veteran's current left ear hearing loss and tinnitus and his in-service noise exposure, pertinent evidence consists of medical opinions as well as the Veteran's lay statements.  

On VA audiology examination in October 2008, the examiner opined that the Veteran's left ear hearing loss was less likely as not due to noise exposure during active service.  That examiner also opined that the Veteran's tinnitus was less likely as not due to noise exposure during active service.  With regard to hearing loss, the VA examiner reasoned "that the veteran's hearing was within normal limits at time of separation from service," and that there was a "lack of any frequency specific testing from the year after service."  With regard to tinnitus, the VA examiner reasoned that the Veteran's reported onset of his tinnitus was late.

In the April 2016 remand, the Board found the October 2008 VA examiner's opinions inadequate.  Regarding hearing loss, the VA examiner based his opinion entirely on the lack of documented hearing loss in service and immediately following service, and did not address the Veteran's lay statements regarding in-service noise exposure and diminished hearing since service.  Regarding tinnitus, the VA examiner did not address the Veteran's lay statements regarding in-service noise exposure and continuing tinnitus symptoms since service.

As such, on remand, in May 2016, an addendum opinion was obtained from the October 2008 VA examiner, baseed on review of the claims file.  The VA examiner opined that it was less likely as not that the Veteran's left ear hearing loss or  tinnitus was  related to his active service.  In this regard, the VA examiner reasoned that service examinations did not indicate a clinically significant increase in thresholds over time in active service.  The VA examiner noted that the Veteran's hearing was normal at separation from active service, and that research did not support the concept of delayed onset of hearing loss.  The VA examiner indicated that there was no scientific basis on which to conclude that permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of that noise exposure.

As the audiologist providing the May 2016 VA opinion considered all of the pertinent evidence of record, to include the Veteran's lay statements regarding in-service noise exposure and continuing left ear hearing loss and tinnitus symptoms since service, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, there is no contrary medical opinion of record, and neither the Veteran nor his representative has identified any existing contrary, competent opinion-i.e., one that, in fact, establishes a nexus between current left ear hearing loss and active service, and a nexus between current tinnitus and active service.  

Consequently, the only competent, probative evidence to address the relationship between each diagnosed disability, and the Veteran's active service-particularly, noise exposure therein-weighs against each claim.   

In its analysis, the Board has considered the Veteran's statements purporting to link his current left ear hearing loss and to his current tinnitus to his  active service (and significant noise exposure therein) to  However, the Board finds that such assertions do not provide persuasive evidence in support of either claim.  The matter of medical etiology of each disability here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the Veteran's hearing loss and tinnitus, specifically the impact of acoustic trauma to the functioning of the ear, is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n. 4 (providing that lay persons are not competent to diagnose cancer).  As the Veteran has not been shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter upon which these claims turn.  Id.  As his assertions in this regard  have no probative value, the Veteran neither establish the medical nexus requirement for either claim, nor counter the competent, probative medical opinion evidence on this point, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claims for service connection for left ear hearing loss and for tinnitus must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left ear sensorineural hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


